


Exhibit 10-a-1
ROCKWELL COLLINS, INC.
LONG-TERM INCENTIVES PLAN
STOCK OPTION AGREEMENT


You have been granted stock options allowing you to purchase Stock under the
Rockwell Collins, Inc. [2006 or 2015, as applicable] Long-Term Incentives Plan,
as amended (the “Plan”). These terms and conditions, together with the letter to
you from Robert K. Ortberg, dated [DATE], which states the number of options
granted to you, constitutes the Stock Option Agreement (the “Agreement”).


The term “Options” refers to the Non-Qualified Stock Options awarded to you
under this Agreement. Other capitalized terms that appear in this document that
are not otherwise defined appear in Section 14 of this Agreement.


The grant of Options pursuant to this Agreement is not effective or enforceable
until you properly acknowledge your acceptance of this Agreement by completing
the electronic acceptance of this Agreement. Upon acceptance, the Agreement will
be deemed effective as of the Grant Date. If you do not acknowledge your
acceptance of this Agreement on or before [DATE ABOVE + 6 Months], the Options
will be forfeited. If you reside outside the United States, the Company may
require you to complete a written acceptance within this time period in lieu of
an electronic acceptance.


SUMMARY OF OPTIONS


The following is a summary of the key terms of the Options. This summary is
qualified in its entirety by the terms of this Agreement that follow.


Grant Date: [Date]


Exercise Price: The exercise price of the Options granted hereunder is
$<<Grant_Price>> per Option


Vesting Schedule     1st anniversary of Grant Date - 1/3 of Options
2nd anniversary of Grant Date -Additional 1/3 of Options
3rd anniversary of Grant Date - Additional 1/3 of Options


Vesting and Exercise Rules:


Your Status
Condition
Last Date to Exercise Options
Active Employee
 
10th anniversary of Grant Date
Retiree (attained age 55) at time of termination
If retirement occurs prior to first anniversary of Grant Date
Options canceled on termination
If retirement occurs on or after first anniversary of Grant Date
Earlier of 5th anniversary of retirement or 10th anniversary of Grant Date
Death
 
Options become fully vested and exercisable until earlier of 3rd anniversary of
death or 10th anniversary of Grant Date
Qualifying Termination after Change in Control / Divestiture
 
Options become fully vested and exercisable until earlier of 3rd anniversary of
termination or 10th anniversary of Grant Date
Termination for Cause
 
Options expire on termination
All other terminations
 
Options vested at termination may be exercised until earlier of 3 months after
termination or 10th anniversary of Grant Date. Unvested options canceled.







1.    When Options Vest and Can Be Exercised


An Option is subject to forfetiture and may not be exercised until it has
vested. Options may not be exercised after expiration. Subject to certain
special rules outlined below, you must remain continuously and actively employed
by the Company or a Subsidiary until the applicable date of vesting to exercise
Options. The Options vest as follows:


•
As to one-third (rounded to the nearest whole number) of the Options on the
first anniversary of the Grant Date,


1

--------------------------------------------------------------------------------






•
As to an additional one-third (rounded to the nearest whole number) of the
Options on the second anniversary of the Grant Date, and



•
As to the balance of the Options on the third anniversary of the Grant Date.



Subject to the terms of this Agreement, once an Option vests, it may be
exercised until the tenth anniversary of the Grant Date. Options may be
exercised in whole or in part (but only for a whole number of shares) and at one
time or from time to time.


2.    Termination of Employment Rules


Death


(a)
If your employment by the Company or a Subsidiary terminates as a result of your
death, then Options not then vested shall immediately vest on the date of your
death and all outstanding Options shall remain exercisable (by any person who
holds the Options as permitted by Section 5) and not expire until the earlier of
(1) the third anniversary of your death and (2) the tenth anniversary of the
Grant Date.



Other than Death


(b)
Set forth below are the rules that apply if your employment by the Company or a
Subsidiary terminates other than by reason of death.



(i)
Before First Anniversary of Grant Date. If your termination date is before the
first anniversary of the Grant Date, the Options shall expire on your
termination;



(ii)
Cause. If your employment is terminated for Cause, the Options shall immediately
expire (regardless if they were vested) upon your termination date;



(iii)
Retirement. If your employment terminates by reason of your Retirement on or
after the first anniversary of the Grant Date, you (or any person who holds the
Options as permitted by Section 5) may exercise Options that vested on or prior
to the date of your Retirement and such Options shall not expire until the
earlier of (1) the fifth anniversary of your Retirement date and (2) the tenth
anniversary of the Grant Date. Options that were not vested prior to your
Retirement shall continue to vest and become exercisable in accordance with the
schedule outlined in Section 1 despite the fact that your employment terminated
as a result of your Retirement. You (or any person who holds the Options as
permitted by Section 5) may exercise Options that vest after your Retirement and
such Options shall not expire until the earlier of (1) the fifth anniversary of
your Retirement and (2) the tenth anniversary of the Grant Date; and



(iv)
Other Terminations If your employment terminates on or after the first
anniversary of the Grant Date other than due to your death, termination for
Cause or your Retirement, any Options that were not vested prior to your
termination will immediately expire and you (or any person who holds the Options
as permitted by Section 5 herein) may exercise the Options which were vested on
your termination date and such Options shall not expire until the earlier of (1)
three months after your termination date or (2) the tenth anniversary of the
Grant Date.



(v)
Transfers A transfer of employment between the Company and a Subsidiary shall
not constitute a termination of employment.



Special Rules After a Change of Control/Divestiture


(c)
Notwithstanding any other provision of this Agreement to the contrary, if your
employment is terminated on or after a Change of Control (i) by the Company or a
Subsidiary other than for Cause or (ii) by you for Good Reason, then Options not
then vested shall immediately vest and all Options shall remain exercisable and
not expire until the earlier of (1) the third anniversary of your termination
and (2) the tenth anniversary of the Grant Date.




2

--------------------------------------------------------------------------------




(d)
Notwithstanding any other provision of this Agreement to the contrary, if your
principal employer is a Subsidiary, and your principal employer ceases to be a
Subsidiary and your employment with the Company terminates as a result (the date
of such cessation, is herein called the Divestiture Date), then following the
Divestiture Date, Options not then vested shall immediately vest and all Options
shall remain exercisable and not expire until the earlier of (1) the third
anniversary of the Divestiture Date and (2) the tenth anniversary of the Grant
Date.



(e)
Subject to protections that may apply upon the occurrence of a Change of Control
as noted in the definitions of Cause and Good Reason, a termination of
employment will be deemed to be the day that notice of termination is provided
(whether by your employer for any reason or by you upon resignation).



3.    Exercise Procedure


To exercise Options, you must complete the transaction through our
administrative agent’s website (currently www.netbenefits.fidelity.com) or call
the toll free number provided to you (if you are an executive officer of the
Company at the time of exercise of the Options you must call the toll free
number to exercise Options and comply with any Company pre-clearance
procedures), specifying the number of Options being exercised, together with
payment of the full exercise price. You must deliver any documents associated
with the exercise as the administrative agent may require. In no event may a
fraction of a share be exercised or acquired. You must also pay any taxes or
other amounts required to be withheld or otherwise due in connection with the
exercise as provided in Section 4 of this Agreement. If full payment of the
exercise price and any such tax or other amounts is not made, you (for yourself
and on behalf of any other person who becomes entitled to exercise the Options)
authorize the Company and your employer, in their discretion, to set off against
salary payments or other amounts due to you (or the other person entitled to
exercise the Options) any balance remaining unpaid.


From time to time, your ability to exercise Options which would otherwise be
exercisable may also be restricted and Stock may not be issued, if in the
reasonable good faith opinion of the Company’s General Counsel, this is
necessary or advisable in order to ensure compliance with applicable laws, rules
or regulations.


4.    Withholding


(a)
As a condition to the grant, vesting and exercise of the Options, the Company,
your employer or the administrative agent shall have the right in whole or in
part, to deduct from any payment to be made to you by the Company, your employer
or the administrative agent an amount equal to the taxes, social contributions,
and/or other charges required to be withheld or otherwise applicable by law with
respect to the Options or Stock or to require you (or any other person entitled
to the Options) to pay to it an amount sufficient to provide for any such taxes,
social charges and/or other charges. You agree (for yourself and on behalf of
any other person who becomes entitled to the Options or to the Stock) that if
the Company, your employer or the administrative agent elects to require you (or
such other person) to remit an amount sufficient to pay such taxes, social
contributions, and/or other charges, you (or such other person) must remit that
amount within three business days after such amount is due. If such payment is
not made, the Company and your employer, in their discretion, shall have the
same right of set-off as provided under Section 3 above.



(b)
You acknowledge and agree that you are solely responsible for any and all taxes,
social contributions, and/ or other charges that may be assessed by any taxing
authority in the United States or any other jurisdiction arising from or related
to the Options or the Stock or dividends (if any), that such amounts may exceed
the amount actually withheld by the Company, your employer or the administrative
agent, and that neither the Company nor any affiliate is liable for any such
assessments. You are solely responsible for all relevant documentation that may
be required of you in relation to the Options, such as but not limited to
personal income tax returns or reporting statements in relation to the grant,
vesting, or exercise of the Options, the holding or the subsequent sale of any
Stock acquired on exercise, and the receipt of dividends. You acknowledge and
agree that the Company makes no represenatations regarding the treatment of
taxes, social contributions, or other charges and does not commit to and is
under no obligation to structure the terms of the Plan or any award to reduce or
eliminate your liability for any income taxes, social contributions, or other
charges or achieve any particular tax result. Further, if you become subject to
tax in more than one jurisdiction, the Company, your employer, or the
admininstrative agent may be required to withhold or account for such amounts in
more than one jurisdiction. Consult a tax or financial advisor if you have any
questions.



5.    Transferability; Nonassignability




You are not entitled to transfer the Options except by will or by the laws of
descent and distribution.

3

--------------------------------------------------------------------------------




6.
Acknowledgement and Waiver



By executing this Agreement, participating in the Plan and accepting the
Options, you hereby agree and acknowledge that: (a) the Plan is discretionary in
nature and that the Company can amend, cancel or terminate it at any time; (b)
the grant of Options is voluntary and occasional and does not create any
contractual or other right to receive future Options, or benefits in lieu of any
Options even if Options have been granted repeatedly in the past; (c) all
determinations with respect to any such future grants, including, but not
limited to, the times when Options shall be granted, the exercise price, and the
time or times when each Option shall vest and be exercisable, will be at the
sole discretion of the Company; (d) your participation in the Plan is voluntary;
(e) the value of the Options is an extraordinary item of compensation, which is
outside the scope of your employment contract, if any; (f) the Options are not
part of normal or expected compensation or salary for any purposes, including,
but not limited to, calculating any termination, severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments; (g) the Options cease upon termination
of active employment for any reason except as may otherwise be explicitly
provided in this Agreement and the Plan; (h) for purposes of the Options, the
termination date shall be deemed effective as of the date that you are no longer
actively employed regardless of any “garden leave” or other notice period that
may be mandated contractualy or under applicable local law; furthermore, in the
event of involuntary termination of employment, your right to vest in or
exercise Options after termination of employment, if any, will be measured by
the date of termination of your active employment and will not be extended by
any reasonable notice period mandated under contract or local law, unless
otherwise determined by the Company in its sole discretion; (i) the future value
of Stock acquired upon exercise of Options, if any, is unknown and cannot be
predicted with certainty; and neither the Company nor any affiliate is
responsible for any foreign exchange fluctuation between your local currency and
the United States Dollar (or the selection by the Company or any affiliates in
its sole discretion of an applicable foreign currency exchange rate) that may
affect the value of the Options or any Stock acquired upon exercise of the
Options (or the calculation of income or any taxes, social contributions, and/
or other charges thereunder), (j) any cross-border remittance made to exercise
the Options or transfer proceeds received upon the sale of Stock acquired on
exercise must be made through a locally authorized financial institution or
registered foreign exchange agency and may require you to provide such entity
with certain information regarding the transaction, (k) the Options do not and
are not intended to constitute or create a contract of employment and can in no
event be understood or interpreted to mean that the Company or a Subsidiary is
your employer or that you have an employment relationship with the Company or a
Subsidiary or any right to continue in employment, if any, nor will the Options
interfere in any way with the right of the Company or your employer to terminate
such relationship at any time, subject to applicable law; and (l) no claim or
entitlement to compensation or damages arises from the termination of the
Options or reduction in value of the Options or any Stock acquired upon exercise
and you irrevocably release the Company and your employer from any such claim
that may arise.


7.
Data Privacy



By executing this Agreement, participating in the Plan and accepting the grant
of Options, you hereby explicitly and unambiguously consent to the collection,
use, processing and transfer, in electronic or other form, of personal data by
and among, as applicable, your employer, administrative agents, the Company and
other Subsdiaries for the exclusive purpose of implementing, administering and
managing your participation in the Plan. You understand that administrative
agents, the Company, your employer and other Subsidiaries may hold certain
personal information about you, including your name, home address and telephone
number, date of birth, social security number or other identification number,
salary/compensation, nationality, job title, any stock or directorships held in
the Company, details of all Options or any other entitlement to stock awarded,
canceled, purchased or outstanding in your favor, for the purpose of managing
and administering the Plan ("Data"). You further understand that Data may be
transferred to any third parties assisting the Company in the implementation,
administration and management of the Plan. You understand that these recipients
may be located in your country of residence, or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country of residence. You authorize the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing your participation in the Plan. You
understand that withdrawing your consent may affect your ability to participate
in the Plan.




8.    Headings


The section headings contained herein are solely for the purpose of reference
and shall in no way affect the meaning or interpretation of this Agreement.







4

--------------------------------------------------------------------------------




9.    Entire Agreement


This Agreement and the other terms applicable to Options embody the entire
agreement and understanding between the Company and you with respect to the
Options, and there are no representations, promises, covenants, agreements or
understandings with respect to the Options other than those expressly set forth
in this Agreement and the Plan. Notwithstanding anything in this Agreement to
the contrary, the terms of this Agreement shall be subject to the terms of the
Plan and this Agreement is subject to all interpretations, amendments, rules and
regulations promulgated by the Committee from time to time pursuant to the Plan,
a copy of which is may be obtained from the office of the Secretary of the
Company. In the event of a conflict between the Plan and this Agreement, the
Plan will govern.


10.
Communications



The Company may, in its sole discretion, decide to deliver any documents related
to the Options, future Options, the Stock, or any other Company-related
documents by electronic means. By accepting this Option, whether electronically
or otherwise, you hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company, including but not limited to the use of electronic
signatures or click-through electronic acceptance of terms and conditions. If
you have been provided with a copy of this Agreement, the Plan, or any other
relevant documentation in a language other than English, unless otherwise
required by applicable law, the English language documents will prevail in case
of any ambiguities or divergences as a result of translation.


11.    Applicable Laws and Regulations


This Agreement and the Company’s obligation to issue Stock upon exercise of
Options shall be governed by and construed and enforced in accordance with the
laws of the State of Delaware, U.S.A., without regard to the conflict of laws
principles thereof. If one or more of the provisions herein shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
that could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Agreement to be construed so as to foster
the intent of this Agreement and the Plan. For purposes of resolving any dispute
that may arise directly or indirectly from this Agreement, the parties hereby
agree that any such dispute that cannot be resolved by the parties shall be
submitted to the exclusive jurisdiction of state and federal courts located in
the state of Delaware.


The Company shall not be required to deliver any Stock until the requirements of
any federal or state securities laws, rules or regulations or other laws or
rules (including the rules of any securities exchange) as may be determined by
the Company to be applicable are satisfied. Furthermore, the Company reserves
the right to impose other requirements on your participation in the Plan, on the
Options, and on any Stock acquired under the Options, to the extent the Company
determines it is necessary or advisable in order to comply with any applicable
law or facilitate the administration of the Plan, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing. Furthermore, you understand that the laws of the country in which you
are resident at the time of grant, vesting, or exercise of the Options or the
holding or disposition of Stock acquired upon exercise (including any rules or
regulations governing securities, foreign exchange, tax, labor or other matters)
may restrict or prevent the issuance of Stock or may subject you to additional
procedural or regulatory requirements for which you are solely responsible for
and will have to independently fulfill in relation to the Options or the Stock
acquired upon exercise of the Options. Such requirements may be outlined in but
are not limited to the Country-Specific Addendum (the “Addendum”), which forms
part of this Agreement. Notwithstanding any provision herein, the Options and
any Stock acquired upon exercise shall be subject to such Addendum.


12.
Compensation Recovery Policy/Noncompetition and Nonsolicitation Agreement

    
If you are or subsequently become with respect to the Company an executive
officer, a Senior Vice President, a Vice President & General Manager, a Vice
President & Controller or another employee of the Company or a Subsidiary who
becomes subject to the Policy (as defined below), your Options and any gains
received upon exercise of your Options will be subject to the Company’s
Compensation Recovery Policy, as amended from time to time, including, without
limitation, any amendments required to comply with the Dodd-Frank Wall Street
Reform and Consumer Protection Act (the “Policy”). If you are to become subject
to the Policy, you will be notified by the Company’s Human Resources Department.
If you have attained the level of Vice President (or above) with the Company and
you have not previously entered into a Noncompetition and Nonsolicitiation
Agreement with the Company (the “NCNS Agreement”), this grant

5

--------------------------------------------------------------------------------




of Options is contingent upon your agreement to be bound by the NCNS Agreement
by returning a signed copy of the NCNS Agreement to the Company within the time
period prescribed by the Company’s General Counsel.
13.    Successors
(a)
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.

(b)
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, "Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.



14.    Definitions


As used in these Stock Option Terms and Conditions, the following words and
phrases shall have the respective meanings ascribed to them below unless the
context in which any of them is used clearly indicates a contrary meaning:


(a)
Board: The Board of Directors of the Company, as it may be comprised from time
to time.



(b)
Cause: (A) your willful and continued failure to perform substantially your
duties with the Company or your employer (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to you by (x) the Board or the Chief
Executive Officer of the Company if you are an executive officer or Senior Vice
President of the Company or (y) the Senior Vice President of Human Resources if
you are not an executive officer or Senior Vice President of the Company. Such
notice shall specifically identify the manner in which you have not
substantially performed your duties, or (B) your willful engaging in illegal
conduct or gross misconduct which is materially and demonstrably injurious to
the Company or one of its affiliates.



For purposes of this provision, no act or failure to act, on the part of you,
shall be considered "willful" unless it is done, or omitted to be done, by you
in bad faith or without reasonable belief that your action or omission was in
the best interests of the Company.


If you are an executive officer or Senior Vice President of the Company, any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by you
in good faith and in the best interests of the Company. The cessation of an
executive officer’s or Senior Vice President’s employment shall not be deemed to
be for Cause unless and until there shall have been delivered to you a copy of
the resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at the meeting of the Board
called and held for such purpose (after reasonable notice is provided to you and
you are given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, you are guilty of
the conduct described in subparagraph (A) or (B) above, and specifying the
particulars thereof in detail.


(c)
Change of Control: shall have the same meaning as such term has in Section 10(a)
of the Plan.



(d)
Committee: The Compensation Committee of the Board of Directors of the Company.



(e)
Company: Rockwell Collins, Inc., a Delaware corporation, and any successor
thereto.



(f)
Good Reason: (i) the assignment to you of any duties inconsistent in any
material respect with your most significant position (including status, offices,
titles and reporting requirements), authority, duties or responsibilities held,
exercised and assigned at any time during the 120-day period immediately
preceding the Change of Control, or any other action by the Company or your
employer which results in a reduction in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
or your employer promptly after receipt


6

--------------------------------------------------------------------------------




of notice thereof given by you; (ii) requiring you to be based at any office or
location other than the location where you were employed immediately preceding
the Change of Control unless any office or location is less than 35 miles from
such location, or if the distance from the new location to your residence is
less than the distance from the old location to the residence; (iii) any failure
by the Company or your employer to maintain your compensation at a level
consistent with that generally in effect prior to any Change of Control, other
than an isolated, insubstantial and inadvertent failure not occurring in bad
faith and which is remedied by the Company or your employer promptly after
receipt of notice thereof given by you; (iv) any purported termination by the
Company or your employer of your employment otherwise than as expressly
permitted by this Agreement; or any failure by the Company to comply with and
satisfy Section 13(b) of this Agreement. Any good faith determination of "Good
Reason" made by you shall be conclusive.


(g)
Non-Qualified Stock Options: shall have the same meaning as such term has in
Section 2(p) of the Plan.



(h)
Options: The stock options listed in the letter to you from Robert K. Ortberg as
referenced in the opening paragraph of this Agreement. The Options are intended
to be Non-Qualified Stock Options.



(i)
Plan: Rockwell Collins [2006 or 2015, as applicable] Long-Term Incentives Plan,
as such Plan may be amended and in effect at the relevant time.



(j)
Retirement: Your termination of employment with the Company or a Subsidiary
after you have attained age 55. A termination after you have attained age 55 for
Cause does not qualify as a Retirement.



(k)
Stock: Stock shall have the same meaning as such term has in Section 2(dd) of
the Plan.



(l)
Subsidiary: Subsidiary shall have the same meaning as such term has in Section
2(ee) of the Plan.



        
 
ROCKWELL COLLINS, INC.
 
 
 
By:
 
Robert J. Perna
 
Senior Vice President,
 
General Counsel and SEcretary
 
 








7